DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6 and 8-14 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie R. Amoroso on 22 July 2022.

The application has been amended as follows: 
Amend the Specification as follows:
In the AMENDMENTS TO THE SPECIFICATION filed 28 April 2022, pg. 2, delete “Brief Description of the Drawings 
Figs. 1A-1H. Soybean seeds of the variety Merlin were untreated Fig. 1A (top view) and Fig. 1B (side view), or treated  1.2 g/100 kg/seeds of Compound (A) in  Fig. 1C  (top  view) and Fig. 1D (side view); or treated with 0.6 g/100 kg seeds of Compound (A) in Fig. 1E (top view) and Fig. 1F (side view); or treated with 0.3 g/100 kg seeds of compound (A) in Fig. 1G (top view) and Fig. 1H (side view). Seedlings were evaluated after 19 days. 
Figs. 2A-2H. Rose plants of the variety Kordana Mixkar were treated in five replicates. Untreated control is shown in Fig. 2A (side view) and Fig. 2B (top view). Treatment at 1 ppm is shown in Fig. 2C (side view) and Fig. 2D (top view). Treatment at 80 ppm is shown in Fig. 2E (side view) and Fig. 2F (top view). Treatment at 420 ppm is showing in Fig. 2G (side view) and Fig. 2H (top view). Rose plants were evaluated for quantity and fullness of flowers.”

In the AMENDMENTS TO THE SPECIFICATION filed 17 May 2019, pg. 3, replace “FIGS. A-P depict embodiments as described herein.” with 
-- Figs. 1A-1H.  Soybean seeds of the variety Merlin were untreated Fig. 1A (top view) and Fig. 1B (side view); or treated with 1.2 g of Compound (A)/100 kg of seeds in  Fig. 1C  (top  view) and Fig. 1D (side view); or treated with 0.6 g of Compound (A)/100 kg seeds in Fig. 1E (top view) and Fig. 1F (side view); or treated with 0.3 g of compound (A)/100 kg of seeds in Fig. 1G (top view) and Fig. 1H (side view). Seedlings were evaluated after 19 days. 
Figs. 2A-2H. Rose plants of the variety Kordana Mixkar were treated in five replicates.  Untreated control is shown in Fig. 2A (side view) and Fig. 2B (top view).  Treatment at 1 ppm is shown in Fig. 2C (side view) and Fig. 2D (top view).  Treatment at 80 ppm is shown in Fig. 2E (side view) and Fig. 2F (top view).  Treatment at 420 ppm is shown in Fig. 2G (side view) and Fig. 2H (top view).  Rose plants were evaluated for quantity and fullness of flowers. --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616